Citation Nr: 1337236	
Decision Date: 11/15/13    Archive Date: 11/26/13

DOCKET NO.  10-20 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a bilateral foot disability.

2.  Entitlement to service connection for a bilateral foot disability.

3.  Entitlement to service connection for a bilateral ankle disability, to include as secondary to a bilateral foot disability.

4.  Entitlement to service connection for an acquired psychiatric disability, claimed as schizophrenia, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from July 16, 1976, to November 17, 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In December 2010, the Veteran testified at a personal hearing before a Decision Review Officer at the Waco RO.  A transcript of this hearing was prepared and associated with the claims file.

The Board has recharacterized the issue of entitlement to service connection for schizophrenia to more broadly include entitlement to service connection for an acquired psychiatric disability pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he or she is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled). 

The service connection issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed February 2003 rating decision, the RO denied the Veteran's claim of entitlement to service connection for bilateral bunion deformity.

2.  In an unappealed June 2007 rating decision, the RO determined that new and material evidence had not been received to reopen the claim of entitlement to service connection for a bilateral foot disability.

3.  When considered by itself or in connection with the evidence previously assembled, the evidence received since the June 2007 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a bilateral foot disability.


CONCLUSION OF LAW

New and material evidence has been added to the record since the June 2007 rating decision; thus, the claim of entitlement to service connection for a bilateral foot disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2013)).

The Board believes that the evidence has been developed to the extent necessary to adjudicate the issue decided herein.  As will be discussed in greater detail below, the Board finds that new and material evidence has been submitted to reopen the Veteran's claim of entitlement to service connection for a bilateral foot disability, and that the claim is reopened.  In light of the above, any errors by VA in complying with the requirements of VCAA as to this issue are moot.  

II.  New and Material Evidence

The Veteran is seeking entitlement to service connection for a bilateral foot disability.  He essentially contends that he currently suffers from a bilateral foot disability that arose during his military service.

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2013).

A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

The Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

For the purpose of establishing whether new and material evidence has been submitted, the evidence is presumed credible unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In general, applicable laws and regulations state that service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Certain chronic diseases (including arthritis and psychosis) may be service-connected on a presumptive basis if manifested in a specified period of time following a veteran's discharge from active duty.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The claim of entitlement to service connection for bilateral bunion deformity was originally denied by the RO in February 2003.  The rating decision noted that review of the Veteran's service treatment records revealed his bunion deformity existed prior to his period of active service.  It also noted that the Veteran's Medical Evaluation Board proceedings reported the bunion deformity existed prior to service and was not aggravated by service, and that the Veteran was medically unfit for service.  The rating decision further noted that, to warrant service connection, a disability must have begun, become aggravated, or been a result of a service-related incident, and that a current disability must exist and the nexus to active service must be shown.

A copy of this rating decision and notification of his appellate rights was mailed to the Veteran in March 2003.  The Veteran filed a timely notice of disagreement in May 2003, and he was issued a statement of the case in July 2003.  He did not, however, file a substantive appeal to perfect an appeal.  Therefore, the February 2003 rating decision is deemed to have become final, and new and material evidence is therefore required to reopen the same claim.

At the time of the February 2003 rating decision, the Veteran's service treatment records and selected service personnel records had been associated with the claims file.  These records reflect, in pertinent part, that the Veteran's feet were found to be clinically normal upon examination in July 1976 prior to his entrance into the National Guard of Texas.  The Veteran expressly denied any history of, or current, foot trouble in a July 1976 medical history report.  

Service treatment records from November 1976 reflect that the Veteran was treated for a severe bunion deformity, and a physical examination from that month determined that the Veteran's bunions were congenital and that the Veteran was not physically qualified for enlistment into the military.  The Veteran signed a form requesting a release from active duty due to "foot trouble which was known to me for [sic] approximately childhood prior to my enlistment in the Army National Guard."  

A November 1976 Medical Board Proceeding reflects that the Veteran was medically fit for further military service despite a "[b]union deformity, bilateral, painful."  That document reflects that the Veteran's bunions were not incurred in the line of duty; originated prior to service; were not caused incident to service; existed prior to his entry on active duty; and were not aggravated by his active duty. 
Service treatment records from November 1976 reflect that the Veteran sought medical treatment for severe bunion deformity.  

His DD Form 214 reflects he was relieved from active duty training for "failure to meet established physical standards (no disability)."  An NGB Form 22 reflects that he was discharged from the National Guard of Texas for "[f]ailure to meet physical standards."  

Also of record were personal statements from the Veteran, including an August 1992 statement in which the Veteran contends that "the records do not support the fact that my foot problems were in [existence] prior [to] my entrance into service." 

The Veteran attempted to reopen this claim in February 2007, but this claim was denied in a June 2007 rating decision based on a determination that new and material evidence had not been submitted.  The Veteran was notified of this decision, and of his appellate rights, in a July 2007 letter, but he did not appeal.  This decision, therefore, became final.

Since the February 2003 denial, additional service personnel records had been added to the record, but these records were not determined to be relevant to the Veteran's claim.  Also of record were new VA medical records reflecting that the Veteran had reported that he experiences chronic foot pain.  

The current appeal arises from the Veteran's request to reopen his claim in May 2008.  Since the June 2007 rating decision, additional VA medical records have been added to the record, and the Veteran testified at a DRO hearing in December 2010.  The Board notes, in particular, that the VA medical records include podiatry consultation reports from February 2009 and May 2009.  The February 2009 report describes a lengthy interview and physical examination of the Veteran and assesses the Veteran as having, in pertinent part, (1) hallux valgus bunion deformity bilaterally; (2) mid-foot arch pain due to diffuse osteoarthritis; (3) intermittent swelling; (4) foot cramps; and (5) Achilles tendinitis.  The May 2009 record, which was authored by the same podiatrist who conducted the February 2009 consultation, assesses the Veteran as having (1) hallux valgus and (2) lateral ankle instability.  The podiatrist opined that "there is a high probability his foot problems originated while in the service and have since progressed limiting weight bearing activity."

The Board finds that this evidence is new and material and is sufficient to reopen the Veteran's claim of entitlement to service connection for a bilateral foot disability.  This evidence is new in that it was not of record at the time of the most recent prior denial of the Veteran's claim in June 2007.  It is material in that it is competent medical evidence linking the Veteran's current foot disabilities to his military service.  The Board finds that this evidence constitutes new and material evidence in that it is neither cumulative nor redundant of previously submitted evidence, and it appears to raise a reasonable possibility of substantiating the Veteran's claim.  

Accordingly, the Board finds that new and material evidence has been submitted to reopen the claim of entitlement to service connection for a bilateral foot disability.  To this extent, the benefit sought on appeal is granted.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a bilateral foot disability is reopened.



REMAND

Having reopened the claim of entitlement to service connection for a bilateral foot disability, the Board finds that additional development is necessary before VA may proceed with adjudicating this claim on the merits.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  The Court in McLendon observed that the third prong, which requires an indication that the claimant's disability or symptoms 'may be' associated with the established event, is a low threshold.  Id. at 83. 

In the case at hand, the Board finds that the McLendon elements are satisfied and, therefore, a remand for a VA examination is necessary.  Specifically, the February 2009 and May 2009 VA medical records that were discussed above provide current assessments of the Veteran's bilateral feet, diagnosing several current disabilities including bilateral hallux valgus.  These current diagnoses satisfy the first McLendon element.

The second McLendon element, evidence of an in-service disability, is contained in the Veteran's service treatment records, which reflect that the Veteran was treated for, and was ultimately found unfit for active duty service due to, severe bunion deformity.

The low threshold of the third McLendon requirement is satisfied by the etiology opinion from the VA podiatrist in the May 2009 record.  As noted above, the podiatrist interviewed and examined the Veteran and opined that "there is a high probability his foot problems originated while in the service and have since progressed limiting weight bearing activity."

There is, however, insufficient evidence to decide the claim.  Therefore, the Board finds it necessary to remand the claim of entitlement to service connection for a bilateral foot disability for a VA examination and etiology opinion.

The Board notes that, at his December 2010 DRO hearing, the Veteran testified that he started seeking treatment for his feet through the Waco VA Medical Center (VAMC) in 1992.  While VA medical records from approximately October 2006 through September 2009 have been obtained and associated with the claims file, no records from 1992 have been requested or received.  On remand, the AMC should attempt to obtain any outstanding VA medical records, including those from the Waco VAMC from 1992.  

With respect to the remaining issues on appeal, the Board notes that the Veteran has claimed that his current bilateral ankle disabilities either developed secondary to or were aggravated by his bilateral foot disability.  He also contends, in part, that there is a link between his current psychiatric disabilities and his service-connected disabilities.  The Board thus finds the claims of entitlement to service connection for a bilateral ankle disability and an acquired psychiatric disability to be inextricably intertwined with the claim being remanded herein, because adjudication of the bilateral foot disability claim may affect the merits and outcome of the bilateral ankle disability and acquired psychiatric disability claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, the Veteran's claim of entitlement to service connection for a bilateral foot disability must be fully adjudicated and developed by the RO/AMC before the Board can render final decisions regarding his bilateral ankle disability and acquired psychiatric disability claims.  

To minimize the number of examinations that the Veteran needs, the VA foot examination should also include a determination as to whether the Veteran has a current bilateral ankle disability that is related to any current foot disability.



Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's outstanding VA medical records, to include those from the Waco VAMC from 1992 and those from September 2009 to the present, and associate them with the claims file.   

The notification and assistance requirements of 38 C.F.R. § 3.159(c)(2) should be followed, and a specific finding of unavailability should be made if records from the Waco VAMC dated in 1992 cannot be obtained.  All efforts to obtain these records should be recorded in the claims folder.  

2.  Following completion of the above, arrange for the Veteran to undergo a VA examination to determine the nature and etiology of any current bilateral foot and ankle disabilities.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary should be conducted.  All findings should be reported in detail.  

The examiner should identify any pertinent pathology found and should diagnose all current foot and ankle disabilities.  

As to any pertinent disability identified on examination, the VA examiner should express an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that any such disability had its onset in service, was aggravated by service, or is otherwise related to any incident of service.  The examiner should expressly determine whether any current ankle disability was incurred secondary to, or aggravated by, a foot disability.  The examiner should expressly discuss the Veteran's service treatment records, including the November 1976 Medical Board Proceeding.

Any opinion expressed must be accompanied by a complete rationale.  

3.  After the development requested above has been completed, readjudicate the issues on appeal, including the issues of entitlement to service connection for a bilateral ankle disability and an acquired psychiatric disability.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
WAYNE M. BRAEUER 
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


